Case 1:19-cr-20450-RNS Document 52 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA

         v.                                      Case No. 19-20450-CR-Scola
  ALEX NAIN SAAB MORAN, and
  ALVARO PULIDO VARGAS, a/k/a
  “German Enrique Rubio Salas,”

     Defendants.


                                   NOTICE OF STRIKING
        Pursuant to the Clerk’s Notice, Docket Entry 51, notice is hereby given of striking Docket

 Entry 50. The Eleventh Circuit Transcript Information Form will be refiled linked only to Alex

 Nain Saab Moran.


 April 16, 2021                                  Respectfully submitted,

 David B. Rivkin, Jr.*                           /s/ Lindy K. Keown
 Lee A. Casey*                                   Lindy K. Keown
 Elizabeth Price Foley                           Baker & Hostetler LLP
 Jonathan R. Barr*                               200 South Orange Avenue
 Kendall E. Wangsgard*                           Suite 2300
 Richard B. Raile*                               Orlando, FL 32801
 Baker & Hostetler LLP                           lkeown@bakerlaw.com
 1050 Connecticut Ave, NW                        (T) (407) 649-4000
 Suite 1100                                      (F) (407) 841-0168
 Washington, DC 20036
 drivkin@bakerlaw.com                            Jonathan B. New*
 (T) (202) 861-1500                              Baker & Hostetler LLP
 (F) (202) 861-1783                              45 Rockefeller Plaza
                                                 New York, NY 10111
                                                 jnew@bakerlaw.com
                                                 (T) (212) 589-4200
                                                 (F) (212) 589-4201

                                                  Attorneys for Defendant Alex Nain Saab Moran
  * Admitted pro hac vice
Case 1:19-cr-20450-RNS Document 52 Entered on FLSD Docket 04/16/2021 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 16, 2021, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to all

counsel of record.

                                                    s/ Lindy K. Keown
                                                    Lindy K. Keown
